MEMORANDUM **
Clarence Haywood appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. In his action, Haywood alleges that three Ninth Circuit Judges rendered erroneous judgments and committed reversible error in violation of his constitutional rights.
Because Judges Hawkins, Tashima and Gould are entitled to absolute judicial immunity from Haywood’s suit, dismissal was proper. Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.